Brown, C. J.
This action was brought in the municipal court of Duluth to'recover for the loss of certain personal property, shipped by plaintiff over defendant’s road from Cohasset to Duluth, and also the penalty given by section 4316, G. S. 1913, for the failure of defendant to make settlement for the claim within 60 days after demand. Plaintiff had judgment in the municipal court for the value of the lost property, and also for the penalty of $25, together with the costs of the action. Defendant appealed to the district court from an order denying its motion for judgment or a new trial, where that order was affirmed. Defendant appealed.
The principal question presented by the assignments of error is whether the statute imposing a penalty upon common carriers for their failure to settle and adjust claims of this kind within the time therein prescribed is valid legislation. All other questions raised and discussed are not of serious importance and present no ground for reversal. It appears that plaintiff was the owner of the property in question, of the value of about $35, and that the same was shipped over defendant’s road from Cohasset to Duluth. The property was consigned to one J. Possum, and that person was named as consignee in the bill of lading. It also appears, at least the record tends to show, that Possum was an acquaintance of plaintiff, engaged in similar business, and that plaintiff made use of a Possum shipping tag for this consignment, not having one of his own. The bill of lading was not negotiable, was retained by plaintiff and was presented to defendant when he demanded the property. What became of the property does not appear. That plaintiff was entitled to the property, being the owner thereof and having possession of the ship*140ping bill, seems clear. Ratzer v. Burlington, C. R. & N. Ry. Co. 64 Minn. 245, 66 N. W. 988, 58 Am. St. 530; Ryan v. Great Northern Ry. Co. 90 Minn. 12, 95 N. W. 758; Barnum Grain Co. v. Great Northern Ry. Co. 102 Minn. 147, 112 N. W. 1030, 1049; 5 Am. & Eng. Enc. (2d ed.) 196; 6 Cyc. 471. We come then to the principal question in the case.
It appears from the record that plaintiff made claim for the loss of the goods, and that defendant failed to adjust and settle the same within 60 days or at all. For this failure plaintiff claimed in his complaint the penalty prescribed by the statute cited, and the same was allowed by the court and included in the judgment. The contention of the defendant on this appeal is that the statute is unconstitutional and void, on the ground that it is arbitrary and class legislation and operates to take from defendant its property without due process of law, and denies to defendant the equal protection of the law. The contention is not sustained. Legislation of this same general character has often been sustained and constitutional objections here raised overruled. 1 Dunnell, Minn. Dig. § 1675. Common carriers have frequently been classified for the purposes of specific legislation, and the classification sustained where all of that class are affected alike. Cameron v. Chicago, M. & St. P. Ry. Co. 63 Minn. 384, 65 N. W. 652, 31 L.R.A. 553; 4 Notes on Minnesota Reports, 32. The statute in question imposes upon all common carriers the same penalty and protects them from fictitious demands, by providing that the penalty imposed shall not be recovered unless the plaintiff substantiates the full amount of his claim; and to render the statute of equal application a like penalty is imposed upon a claimant who presents and brings suit upon a fraudulent claim. We are clear, within the authorities, that there is no valid constitutional objection to the statute. A similar statute was upheld by the Supreme Court of the United States in Seaboard Air Line Ry. Co. v. Seegers, 207 U. S. 73, 28 Sup. Ct. 28, 52 L. ed. 108. The statute there involved, like the one at bar, applied to both intrastate and interstate shipments. The question of the good faith of the carrier in refusing settlement is not important in the determination of the *141validity of. the law. The time given in which to settle and adjust the claim was deemed by the legislature ample within which the carrier could determine the question of- liability, and the absence of a provision excepting from the operation of the statute a good-faith refusal is not fatal to its validity.
Order affirmed.